From a judgment rendered by the county court in favor of appellee and against appellant for $377.76, for damages to two shipments of cattle, this appeal is prosecuted. The main contention urged in this court is that the evidence fails to show unreasonable or unnecessary delay and rough handling of the cattle, as alleged by the plaintiff. We cannot assent to that contention, and hold that the verdict is supported by testimony. We also hold that the assignments complaining of the action of the trial court in giving an instruction requested by appellee and refusing one requested by appellant are without merit. This disposes of all the questions presented in appellant's brief, and leads to an affirmance of the judgment. Affirmed.
 *Page 170